Citation Nr: 1627679	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted an increased rating of 70 percent for PTSD, effective February 3, 2012, the date VA received the Veteran's increased rating claim.

In October 2014, the RO denied the Veteran's claim for a TDIU.  In this regard, the RO correctly identified that the TDIU issue was part and parcel of the Veteran's claim for an increased rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and also included that issue in the October 2014 supplemental statement of the case that addressed the increased rating claim.  Consequently, such matter is likewise included on the title page of this decision and will be addressed herein.

The Board remanded the instant matters in September 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for an increased rating for PTSD and entitlement to a TDIU and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, during part of the appeal, the Veteran was represented by David Russotto, Esq.  In a November 2014 statement, Mr. Russotto revoked the power of attorney, specifically noting that the Veteran had been previously advised of his revocation.  Notably, Mr. Russotto withdrew his appearance prior to the December 2014 certification of the Veteran's appeal to the Board.  Additionally, the Veteran had ample time to appoint a new representative after Mr. Russotto's revocation if he so desired.  Given the foregoing, the Board finds that the requirements for withdrawal of representation noted in 38 C.F.R. § 14.631 (2015) have been complied with and, as the Veteran has not appointed a new representative, he is unrepresented in his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, to include in work, family relations, judgment, thinking, and mood, as a result of symptomatology that includes suicidal ideation, depressed mood; and difficulty adapting to stressful circumstances, including work or a work like setting; however, the frequency, duration, and severity of the Veteran's symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

2.  The Veteran's sole service-connected disability is PTSD, evaluated as 70 percent disabling for the entire appeal period.

3.  During the entire appeal period, the Veteran has engaged in marginal employment in a protected environment.

4.  Resolving all doubt in the Veteran's favor, his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation for the duration of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the entire appeal period stemming from his February 3, 2012 claim for an increased rating for PTSD, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, July 2012 (PTSD) and December 2013 (TDIU) letters, sent prior to the initial unfavorable decisions issued in August 2012 (PTSD) and October 2014 (TDIU), advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters complied with the requirements of Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations for his PTSD in July 2012, April 2014, and January 2016.  Notably, given the rating criteria for evaluation of PTSD symptoms, all three of the examinations included findings related to the Veteran's employability.  The Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and psychological examination.  In this regard, the Board notes that the VA examiners offered opinions as to the severity of the Veteran's PTSD and its impact on his employability and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that the Veteran has not alleged that his PTSD has worsened in severity since the last VA examination.  Rather, he argues that the evidence reveals that his psychiatric disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and a TDIU and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2015 remand directives by obtaining a contemporaneous VA examination that specifically addressed the relationship between the Veteran's substance abuse disorders and his PTSD, as well as the impact such has on his employability, and obtaining updated VA treatment records, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD has evaluated as 70 percent disabling for the duration of the appeal period stemming from his February 3, 2012, increased rating claim under the criteria of DC 9411.  See 38 C.F.R. § 4.130.   

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  As the Veteran's claim for an increased rating was initially certified to the Board in December 2014, such amended criteria apply to his claim.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

The pertinent evidence of record consists of VA examinations conducted in July 2012, April 2014, and January 2016, VA treatment records, and lay statements, including those provided by the Veteran's friends, family, and co-workers.  After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

During the period on appeal, the evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included depression, anxiety, sleep impairment, anger, nightmares, sadness, feelings of low self-worth, irritability, flashbacks, tearfulness, and (as will be more fully discussed below) polysubstance abuse as a treatment mechanism.  On examination, VA clinicians and examiners consistently noted that the Veteran was neatly and appropriately dressed, angry, and irritable, but had normal speech and thought processes.  The Veteran occasionally endorsed homicidal ideation and he reported in September 2013 that he was hearing indistinct voices.  GAF scores ranged from 43-60.

A July 2012 VA contract (QTC) examiner found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 43.  The 2012 examiner diagnosed the Veteran with PTSD and polysubstance abuse, but reported that it was possible to differentiate the symptoms of each disability from the other.  In this regard, he attributed symptoms such as intrusive thoughts, avoidance, numbing behaviors, and hyperarousal to his PTSD, whereas symptoms such as consumption of controlled substances, legal troubles, and substance related problems at work and at home were attributed to his substance abuse.  Ultimately, the examiner stated that the Veteran's occupational and social functioning was more impacted by his substance abuse disorders than by his PTSD.  However, the examiner later indicated that the Veteran's current diagnoses were a progression of his previous diagnosis of PTSD.

During the examination, the Veteran reported having somewhat distant relationships with his siblings, that his current marriage was strained because his wife was afraid of him, and, while his relationship with his children was "ok[,]" he had serious thoughts about walking away from his family.  The Veteran was working at VA at the time of the 2012 examination, but reported that he had been terminated by most of his previous employers and feared being fired by VA due to a long history of relational problems with co-workers and supervisors.  In fact, while the Veteran denied having suicidal or homicidal ideation at the time of the examination, he did endorse a history of homicidal ideation towards his supervisors, including "entertaining fantasies" about killing someone.  On examination, the Veteran was appropriately groomed with fair eye contact.  He was noted to be defensive with a depressed mood and variable affect as indicated by his emotions ranging from tearfulness to repressed rage during the examination.  His ability to concentration was fair.  Notably, the examiner specifically found the Veteran to be a reliable historian.  

VA treatment records indicate that in December 2013 the Veteran phoned his local treating facility regarding his hopes to be scheduled to attend a PTSD therapy group.  When the staff explained the process for enrolling in the class, the Veteran became upset and agitated stating "maybe I will need to hurt myself or someone else to get some attention."  The police were sent to the Veteran's home to perform a wellness check but he did not answer the door.

In April 2014, the Veteran was admitted to a VA hospital for four days for his substance abuse and psychiatric symptoms.  At that time, his mother brought him to the hospital given his severe symptoms of anger and hostility.  The relevant treatment records indicate that the Veteran had logical thought processes, denied suicidal ideation, and that there was no evidence of delusions.  The records also indicate that the Veteran became extremely agitated when he was not permitted to leave the hospital exactly when he wanted to, but that he eventually calmed down and apologized to the treating staff for his outburst.

Thereafter, in April 2014 another VA contract (QTC) examiner found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  Like the 2012 examiner, the 2014 examiner also found that the symptoms of the Veteran's PTSD and his substance abuse disorders could be differentiated.  However, as noted by the Board in the September 2015 remand, the examiner did not attribute all of the Veteran's noted symptoms to a diagnoses, making it unclear what symptoms the examiner considered in making his assessment as to the Veteran's level of social and occupational impairment, especially considering the examiner indicated he could not differentiate which portion of his ultimate determination was based on PTSD symptoms versus substance abuse symptoms.

Despite inconsistencies regarding which symptoms impacted his ability to function socially and in the workplace, the examination report still contains valuable information as to the Veteran's level of impairment.  In this regard, at that time, the Veteran had only infrequent contact with his son, he was estranged from his wife and daughter, and was living alone, separate from his family.  While the Veteran was still working for VA at the time of the examination, he reported that his job was in jeopardy due to multiple missed days related to his PTSD symptoms and frequent conflict with his co-workers.  Specifically, he reported the inability to deal with workplace stress and that he often had to leave the work environment when faced with stressors.  Notably, the examiner stated that, while the Veteran was physically able to work, working with other people could exacerbate his PTSD symptoms.  He endorsed non-specific episodes of prior suicidal ideation but denied any current intent or plan of suicidal or homicidal ideation.  On examination, the Veteran was noted to be "disheveled[,]" angry, cooperative, and sad.  The examiner did not witness any evidence of delusional thinking.  

Thereafter, pursuant to the September 2015 Board remand, the Veteran was afforded another examination in January 2016.  Like the 2012 and 2014 examiners, the 2016 examiner diagnosed PTSD and substance abuse disorders, however, he stated that it was not possible to differentiate the symptoms that were attributable to the separate diagnoses.  In this regard the examiner stated that the "Veteran's polysubstance use is considered an attempt to self-medicate [the] symptoms of [his] PTSD.  PTSD and his substance use disorders are mutually aggravating..."  The examiner further opined that the Veteran's PTSD and substance abuse disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment and thinking.  Regarding his social relationships, the Veteran continued to be separated from his wife; he attributed the separation to his aggression, decreased affection, and his need to be up at night checking his surroundings.  He also noted an inability to do things with his daughter that he wanted to do, given his inability to be around crowds and noise.  He also reported getting into a physical altercation with a stranger at a restaurant in the past year.  While the Veteran continued to be employed at VA, he reported that he had outbursts at work towards his colleagues and supervisors and that he had been written up for missing work due to his PTSD symptoms.  The Veteran also reported that working in certain areas of the VA hospital triggered intrusive memories regarding his service and that, while his treating clinician had advised him not to work in these units, he was still being sent to work there.  He further reported experiencing panic attacks at work and noted isolating himself in empty rooms.  

On examination, the Veteran was noted to be appropriately groomed, have fair eye contact, and to have a dysphoric, irritable, and anxious mood.  He was alert and oriented with normal thought processes and attention.  His judgment was intact and his insight was fair.  There was no evidence of hallucinations and he denied suicidal or homicidal ideation. 

In addition to the medical evidence discussed above, the record also contains several statements from the Veteran's acquaintances.  His friends T. R. and M. M. noted observing the Veteran avoiding certain situations and becoming very angry and uncontrolled.  S. W. stated that the Veteran had difficulty negotiating issues that are common in everyday life, was sometimes charged and ultra-sensitive, and at other times withdrawn.  The Veteran's estranged wife noted his tendency to self-treat his PTSD symptoms with alcohol and that reliving his stressors during the claims process had sent him into a downward spiral.  She also noted that, while working for VA had been a positive experience for her husband, normal workplace happenings often triggered his PTSD symptoms.  

In this regard, the record also contains a statement from the Veteran's supervisor, J. B., who noted that the Veteran had difficulty interacting with people at work and had frequently been absent from work due to his PTSD symptoms, including sleep impairment, anger, and depression.  J. B. even reported that he had asked the Veteran to leave the workplace in the past due to concerns that the Veteran would hurt himself or someone else.  Ultimately, J. B. stated that he did not know how long the Veteran would be able to continue working given his frequent PTSD related absences.  Similarly, a January 2014 letter from the Veteran's treating clinician indicates that the Veteran's PTSD would be best accommodated if he worked the day shift and was placed in certain units.

Based on the foregoing evidence, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating under DC 9411 at any time during the appeal period.  

Prior to discussing the bases for this decision, the Board notes that the January 2016 examiner found that the Veteran's PTSD symptoms could not be differentiated from his substance abuse symptoms.  Additionally, as noted in the September 2015 Board remand, the 2014 examiner's finding that the symptoms could be differentiated was somewhat conflicting with his subsequent discussion of the Veteran's symptoms, which made it unclear if the symptoms could actually be differentiated.  Notably, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that resolving all doubt in the Veteran's favor, his substance abuse disorders are related to his PTSD and the totality of his symptoms have been considered in the following analysis.

As indicated previously, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

There is no lay or medical description of significant impairment of thought process other than occasional suicidal and homicidal thoughts without intent.  There has been a one-time report of auditory hallucinations, but as the Veteran otherwise denied such hallucinations and there was no evidence of delusions or hallucinations during his treatment or examinations, the one-time occurrence does not rise to the level of persistent.  Moreover, examiners conducting the Veteran's mental status evaluations have consistently noted the absence of any thought content abnormalities.  Additionally, the Veteran was noted to have normal speech during his examinations and treatment; his limited and restricted affect appears to be his sole communication impairment.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions. 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger to self or others.  While there is evidence of record documenting the Veteran's irritability, anger, and occasional homicidal ideation, there is also indication that he was capable of controlling these behaviors and thoughts.  For instance, after becoming angry during his April 2014 hospitalization, the Veteran apologized to the staff for his outburst.  Additionally, the Veteran has not been acutely suicidal or homicidal and has routinely denied any concrete plans or subjects when asked about his passive homicidal ideation.  Aside from the 2014 examination, the Veteran has been described as appearing appropriately groomed and attired, indicating the capability for self-care.  Given the foregoing, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the 100 percent rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  As above, the 2014 VA examiner described the Veteran's appearance as disheveled but he was noted to have appropriate grooming at all other times during the appeal.  Additionally, with respect to orientation, there is no lay or medical evidence of disorientation to time or place, which is an example supporting a 100 percent rating.  Furthermore, the evidence does not show, and the Veteran has not contended, that he has memory loss for names of close relatives, his own occupation, or his own name.

The Board has also considered the GAF scores assigned during the time period, which range from 43-60.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent scheduler rating under the General Rating Formula for evaluating psychiatric disorders.
	
As required by Mauerhan and Vazquez-Claudio, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, and the examiner's assessments of the Veteran's overall social and occupational functioning, the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time.  In fact, the 2012 and 2014 examiners both opined that his symptoms were only commensurate with a 50 percent rating and the 2016 examiner found the symptoms were reflective of the criteria for the currently assigned 70 percent rating.

Most importantly, the Veteran, even at his worst, has maintained personal relationships.  In this regard, he has maintained a relationship with his wife (albeit a rocky one), with his mother, with at least one child (his daughter), and has maintained contact with at least three other friends (T. R., M. M., and S. W.) who were willing to provide the lay statements described above on behalf of the Veteran.  

Furthermore, as will be discussed in the next section, while the Board finds that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation as the record reflects that he has engaged in only marginal employment in a protected environment, the rating criteria for a 100 percent rating specifically contemplates total social and occupational impairment.  Therefore, even if such type of employment were considered as total occupational impairment, as he has not been shown to have total social impairment, as discussed above, he is not entitled to a 100 percent rating under DC 9411.

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim.  However, even when taking into account this testimony, the Board finds that the criteria for a rating in excess of 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.   

As a final matter, the Board has also considered providing temporary 100 percent rating for the period during which the Veteran was hospitalized for his psychiatric symptoms.  See 38 C.F.R. § 4.29.  However, the Board notes that the Veteran's period of hospitalization was not in excess of 21 days and thus, he is not entitled to a temporary total evaluation.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD.  The Board has considered whether staged ratings under Hart, supra, are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his psychiatric disability that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra; Vazquez-Claudio, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any time during the appeal period.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased rating.  38 U.S.C.A. § 5107.

III.  TDIU Claim

The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  As noted in the Introduction above, while the Veteran filed a separate claim for a TDIU in January 2014, the claim for a TDIU was part and parcel of his claim for an increased rating for PTSD, which was received on February 3, 2012.  See Rice, supra.; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, 251 F.3d at 1385.  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (hereinafter "DOC"), as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

As an initial matter, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his only service-connected disability is PTSD, and it has been evaluated as 70 percent disabling since February 3, 2012.

Turning to the merits of the claim, upon review of the evidence, the Board finds that, resolving all doubt in the Veteran's favor, his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation for the duration of the appeal period.  In this regard, while the Veteran has been employed through the appeal period, he has engaged in only marginal employment in a protected environment.

Specifically, the Veteran has maintained employment as a VA employee throughout the appeal period.  However, the evidence also indicates that the Veteran is working in a protected environment.  In this regard, as noted above, the Veteran's supervisor, J. B., reiterated that his PTSD symptoms routinely interfere with his ability to work and that he has serious issues being assigned to particular wards within the hospital.  Tellingly, J. B. expressed concern regarding the Veteran's ability to continue working given the severity of his PTSD.  As has also been noted, the Veteran's treating clinician specifically noted that the Veteran should only be assigned shifts during the daytime and only in particular wards given his PTSD symptoms.  

In December 2013 another VA psychiatrist completed a Certification of Health Care Provider for Employee's Serious Health Condition as it related to the Veteran's request for Family and Medical Leave Act benefits.  At that time, the psychiatrist noted that the Veteran was unable to perform parts of his job including dealing with other people given his low tolerance for stressful situations.  She further reported that the Veteran would be unable to work during a flare up of his PTSD and that he needed to work in a low stress environment to promote recovery from his PTSD flare ups.  

Furthermore, the available treatment records and examination reports note that the Veteran has frequent conflict with co-workers and supervisors and, it appears from a reading of the record, that these conflicts and outbursts at work are tolerated due to an understanding on the part of other VA employees that the Veteran is a sick Veteran.  Given these circumstances, the Board finds that the Veteran's current employment is in a protected environment.

Furthermore, there is reason to believe that the Veteran's income is, at most, approximately $18,000 annually.  In this regard, he reported in a January 2014 Application for Increased Compensation Based on Unemployability that his earned income in the previous 12 months was $18,000.  However, he further reported that his current monthly earned income was only $700-$900; on those figures he would make between $8,400 and $10,800 a year.  In addition to these forms, the Veteran has also submitted leave and earning statements that reveal that he does not work full-time (working, at most, 68 hours in two weeks and, at least, 16 hours in two weeks).  He has also submitted leave statements from January 2013 to January 2014 that document repeated absences from the work place including many instances of taking leave without pay.  Again, the standard for employability is not whether the Veteran is able to simply get by, as this Veteran appears to have done for some time.  Instead, it is whether the Veteran is capable of maintaining gainful employment.  Any doubt in this regard is resolved in the Veteran's favor.  Based on the foregoing, the Board finds that based on the facts of this case, even if the Veteran's income is above the poverty threshold for one person as established by the DOC, the Veteran's current employment may be considered marginal.  

In addition to the evidence of record suggesting that the Veteran's current employment is both in a protected environment and marginal, the lay and medical evidence of record indicates that the Veteran would be largely unsuccessful in any attempt to maintain substantially gainful employment in another environment.  In this regard, the Veteran was noted to frequently have angry outbursts, difficulty with his co-workers and supervisors, and to be a chronic substance abuser, a disability that has been linked to his service-connected PTSD.  Moreover, the evidence further reveals that the Veteran has a high school education, is unable to drive due to previous drunk driving arrests, and does not have any specialized skills or training.  Rather, the Veteran has bounced around from various jobs since his discharge from the military working as a bail bondsman, a correctional officer, a fast food employee, a piano mover, and most recently, a member of the house cleaning staff at a VA medical center.  Notably, the limitations in employment set by the VA psychiatrist in December 2013, including low stress environments and not working around people, are inconsistent with the Veteran's education and work history in customer service (restaurant work) and high stress environments (corrections and hospital work).  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  As was discussed above, the appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is whether a Veteran can obtain and maintain substantially gainful employment.  

As a result, the Board finds that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.  Therefore, entitlement to a TDIU is warranted.

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, while the grant of TDIU in this decision is based on a single disability, the Veteran does not have other service-connected disabilities with ratings that combine to 60 percent or more.  As such, an SMC award is not warranted under 38 U.S.C.A. § 1114(s).


ORDER

A rating in excess of 70 percent for PTSD is denied.  

For the entire appeal period stemming from his February 3, 2012 claim for an increased rating for PTSD, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


